297 S.W.3d 150 (2009)
William M. MYERS, Appellant,
v.
M.J. BRONIEC, et al., Respondents.
No. WD 70287.
Missouri Court of Appeals, Western District.
November 17, 2009.
Michael Smith, for Appellant. Jeremiah Morgan, for Respondents.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
William M. Myers appeals the judgment of the trial court entering a directed verdict in favor of M.J. Broniec and the Missouri State Highway Patrol on his claim of negligence arising out of an automobile accident. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
*151 The judgment is affirmed. Rule 84.16(b).